Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2012-H-0612),

Complainant,
v.

Manuel Rodriguez, d/b/a Rodriguez Mini Market
and/or Rodriguez Grocery

Docket No. C-12-839
Decision No. CR2595

Date: August 17, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving a complaint on
Respondent, Manuel Rodriguez d/b/a Rodriguez Mini Market and/or Rodriguez Grocery
(Rodriguez Grocery), at 601 North 55" Street, Philadelphia, PA 19131, and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Rodriguez Grocery impermissibly sold
tobacco products to a minor and failed to verify the age of a person purchasing tobacco
products, violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations, 21 C.F.R. Part 1140, and seeks a $500 civil money penalty.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 20, 2012, CTP served the
complaint on Respondent Rodriguez Grocery by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.
Respondent Rodriguez Grocery has not filed an answer within the time prescribed.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 601 North 55 Street, Philadelphia, PA,
on July 27, 2011, an FDA-commissioned inspector observed the sale of cigarettes
or smokeless tobacco to a person younger than 18 years of age;

e At Respondent’s business establishment, 601 North 55" Street, Philadelphia, PA,
on July 27, 2011, an FDA-commissioned inspector observed staff’s failure to
verify prior to sale, by means of photo identification containing the bearer’s birth
date, the age of a person purchasing tobacco products;

e Ina warning letter dated November 3, 2011, the CTP informed Respondent
Rodriguez Grocery of the inspector’s July 27, 2011 observations, and that such
actions violate federal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b). The letter
further warned that Rodriguez Grocery’s failure to correct its violation[s] could
result in a civil money penalty or other regulatory action;

e At approximately 2:04 p.m. on March 29, 2012, at Respondent’s business
establishment, 601 North 55 Street, Philadelphia, PA, an FDA-commissioned
inspector observed the sale of Newport Non-Menthol Box cigarettes to a person
younger than 18 years of age;

e At approximately 2:04 p.m. on March 29, 2012, at Respondent’s business
establishment, 601 North 55" Street, Philadelphia, PA, an FDA-commissioned
inspector observed staff’s failure to verify prior to sale, by means of photo
identification containing the bearer’s birth date, the age of a person purchasing
tobacco products.

These facts establish Respondent Rodriguez Grocery’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. §1140.1(b). Under 21 C.F.R. §
1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means
of photo identification containing the bearer’s date of birth, that no person purchasing the
tobacco product is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500.00 against Respondent
Manuel Rodriguez d/b/a Rodriguez Mini Market and/or Rodriguez Grocery. Pursuant to
21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties within 30
days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

